    Case: 2:21-cv-01761-MHW-KAJ Doc #: 1-1 Filed: 04/12/21 Page: 1 of 4 PAGEID #: 4
•


                                   IN THE UNITED STATES DISTRICT COURT
                                    FOR THE SOUTHERN DISTRICT OF OHIO
                                           EASTF [1 rJ DIVISION



     (Enter Above the Name of the P'iaintiff in thi s Action)   /

                                                                                            {2      9 l.,    t~
                                   vs.
                                                                                                    ,;.J     ",j
                                                                                                                   V1      17
                                                                                                                            '
                                                                                                                                 (~
                                                                                                                                 \..>';   1

     (Enter above the name of the De~ndant in this Action)
                                                                                             . ·kJudge VVatson
     If there are additional Defendants, please list them:
                                                                                            MAGISTRATE JUDGE Jot. sc,~T
     JESSiCA Lf\GNr:.AUX



      J< ATH y SE A f3 Ri 6 lfT

                                                             COMPLAINT



     I.   Parties to the action:

          Plaintiff:    Place your name and address on the lines below. The address you give must be the address where
                        the court may contact you and mail documents to you . A telephone number is required.



                        Name - Full Name Please - PRINT                           /


                        Street Address


                        City, State and Zip C~de


                        Telephone Number

          Ifthere are additional Plaintiffs in this suit, a separate piece of paper should be attached immediately behind this
          page with their full names, addresses and telephone numbers. If there are no other Plaintiffs, continue with this
          form .
Case: 2:21-cv-01761-MHW-KAJ Doc #: 1-1 Filed: 04/12/21 Page: 2 of 4 PAGEID #: 5




       Defendant(s):

       Place the name and address of each Defendant you listed in the caption on the first page of this Complaint. This
       fonn is invalid unless each Defendant appears with full address for proper service.

       1.    13 Rn Dk E PE R R/1/
             Name - Full Name Please

             110 W/1 t/3LitJ6· AVE,                    CA/V\fsR,iD6E               ,oNio l/3 7 J.S
             Address: Street, City, State and Zip Code                         '

       2.     11: 5 Si c/4 LAG1✓ EAU X
              11 o h1 ,., 1: r: L,. r0 c, A 111: .       c,~
                                                   M 0 n; oc E o1-1; o Lt J 7 J.
                                                              J
                                                                                                          s
       3.     Mi c U1: 11 L M00 ll E
              11 o vv1-11:£L,rJG AVl:1 CAMBn.ioG-1=1 OHio t/ 37 J 5
       4.     KALE i GI·/ MAR1 irJ
              71 0 WHI= r:: l /fJ G Av£ , CA MBn.i DGr: . OHi (} I 3 7J '{         I



       5.     KATUj 5EABRiGHT
                                                                     v
              t l/ ob c A Pi z.. RD . w;"" r,: r( s' i L LEI 1-1 / a c13 ~ 5 3     o
       6.



             If there are additional Defendants, please list their names and addresses on a separate sheet of paper.


 II.   Subject Matter Jurisdiction

       Check the box or boxes that describes your lawsuit:

       Ill   Title 28 U.S.C. § 1343(3)
                  [A civil rights lawsuit alleging that Defendant(s) acting under color of State law, deprived you of a
                  right secured by federal law or the Constitution.]

       •     Title 28 U.S.C. § 1331
                  [A lawsuit "arising under the Constitution, laws, or treaties of the United States."]

       •     Title 28 U.S.C. § 1332(a)(l)
                  [A lawsuit between citizens of different states where the matter in controversy exceeds $75 ,000.]

       •     Title _ _ United States Code, Section _ __
                  [Other federal status giving the court subject matter jurisdiction.]




                                                               -2-
Case: 2:21-cv-01761-MHW-KAJ Doc #: 1-1 Filed: 04/12/21 Page: 3 of 4 PAGEID #: 6

 III. Statement of Claim

     Please write as briefly as possible the facts of your case. Describe how each Defendant is involved. Include the
     name of all persons involved, give dates and places.

     Number each claim separately. Use as much space as you need. You are not limited to the papers we give you.
     Attach extra sheets that deal with your statement claim immediately behind this piece of paper.


     Ur ON fY'nIl EU Gfl BI L ; t II/ Fon.. TH E O1-1 i O ·i-l t AL TN CIHU: WA; v{~r,
     PRObflAN\ ON N OVE M(3/;[1 /fTH; JOI q 1/NTO T'Hi~ OCJy AND
      ;NToIHE Funia.£,.,, II-IAVt tcr:cJ:1111;n 5d D&Y> of P0oe1;r~
      AssisJA N{ E Of\)L,1 / IHis FAC..1 AmalJN 'fS TO Bur I Oo~
                             7                          ~     ~
      DE     myELiGA81L,-fV    r
                                   I


                                 tll'lS    Br:.FrJ SRi'T,5
                                                                                    t

                                                            Ft ED IN f;i C{un.Q~f\}[J.:
                                                                             .
     wid1-1 JriJJY )-IUM ~ rJ Arv~ CotJ5 r it u1 i ~ I\) AL Ri G/-I l 5' .' /3 Qoo}'( i:
      Pr: Rn y W& s TI/ r: DI n '= erort, oEs& i D Pao GIL A rvi ! ! !
     -E£TiNtz UNDE:a 1LJF COLOR OFST~Tt lJ~ vJ1 S/iE
     UNJUs·, Lil DE.N i t D /VlE h/ J:LFA[l/; /3EtJNi fl tf fnom
      D&Tf: DE &PPLicAiiotJ UA/TQ f\PR.j L ]THl JOJ O. IHi 5                                              ~



       AMDDNIS To 131 Dl4ll5                  AND WJ-JFI\J ASK/: D ABo ur
                                       I                  .       ~               .
      Tl-I,·~ FACT AI A 0/,I i o STATE /-JEJHz I N6 Wi' f /1-t rJ
      THE 13r: L/f\1\01✓ 1 Co l)tJ TV 01-1 /' 0 l)r:p An[ fV\ (: 10 r Or TO B
                                        r                            1
                                                                               -
       ArvD 1-=F)MiLV 5r:av l cE.5,, .. S/-IE STATED ' f3Ec1-~u51;~
     SHE Caul o N OT CotJ 1 &cJ /VlF .'.1.' FROM :JULI/
                                                     11                               111
                                                                            I
                                                                                 r
                                                                                 l b
      d-Q}..o UN TO I-/ ER. S ·n= ppj (V G- DO \;\) /J AT Ii f R pOS ,· t ,~      0 /\I1
     5 H/: FA j LI: D / N T f N 'T ,·D;J A l.-}' TD JZ E5 PI: CT /Y'i V l-1 () /V\ A~
                                                                          I
      rc1 GHT>. f1ND CoNsr,' tit1J✓ AL l<1G/.J'[> DUF To PERSONAL
         '                                                        I         .




                                         /Vl - !:VF ; co / 1
             I         '
            I 0 ". ·, TO WAR..




      _ss VJ; R.E /~A R.05H i PS i tJ /Vl)/ L/ f E; A DE rr:ttiA[r'O~ 0 F
      /fl \/ ME/\lJAL AND PHYslclL WE LLB t/rv&- AND EUl:/\J
      ol
      rLACl:D      MV L JFE
                         '     ,1 n                         '
                               IN vANGf; R. Of l: NQ1 /\ }&. , •
                                                                   Ill


                                                         -3-
Case: 2:21-cv-01761-MHW-KAJ Doc #: 1-1 Filed: 04/12/21 Page: 4 of 4 PAGEID #: 7

 IV. Previous lawsuits:

     If you have been a Plaintiff in a lawsuit, for each lawsuit state the case number and caption.
     (Example, Case Number: 2:08-cv-728 and Caption: John Smith vs. Jane Doe).

     Case Number

                                _ _ _ _ _ _ _ _ _ vs . _ _ _ _ _ _ _ __

                                _ _ _ _ _ _ _ _ _ vs. _ _ _ _ _ _ _ __

                                _ _ _ _ _ _ _ _ _ vs . _ _ _ _ _ _ _ __




 V. Relief

     In this section please state (write) briefly exactly what you want the court to do for you. Make no legal
     argument, cite no case or statutes.


     >   •                                                         /


     COfV/Pl: t\Ji;t.\TE /VIE          ,·,v THE AMOUNT                  Oi= -fl 50 1 0()0.o.~




                                                                                      I

    .1 Wi° sH tQ f\ 1<' AL I: I G;-{              /VI ARJ j N BE MADE TO
                                                         .                        J

     I Wi .5 H EoR }{AT N,1 -5 EABRI G1-11 13I:                            /Vl ADE TO




     I state under penalty of perjury that the foregoing is true and correct. Executed on

     this    L{T/Iday o f ~
                          t\~P~R~i_L_ _ _ _ , 2o_l_J_.


     ~~/4~~2Z![~

                                                             -4-
